Name: Commission Regulation (EC) No 2750/1999 of 22 December 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 EN Official Journal of the European Communities 23. 12. 1999L 331/30 COMMISSION REGULATION (EC) No 2750/1999 of 22 December 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), as last amended by Regulation (EC) No 1498/98 (2), and in particular Article 4 (1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade nego- tiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto; (2) in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regula- tion (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 23 December 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24.12.1994, p. 66. (2) OJ L 198, 15.7.1998, p. 4. EN Official Journal of the European Communities23. 12. 1999 L 331/31 ANNEX to the Commission Regulation of 22 December 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 77,6 204 43,2 624 132,5 999 84,4 0709 90 70 052 124,0 204 122,7 999 123,3 0805 10 10, 0805 10 30, 0805 10 50 052 44,4 204 44,7 624 54,9 999 48,0 0805 20 10 052 77,1 204 55,8 999 66,4 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 76,9 464 123,0 999 100,0 0805 30 10 052 61,3 600 70,7 999 66,0 0808 10 20, 0808 10 50, 0808 10 90 400 71,1 404 76,6 720 60,8 728 83,3 999 72,9 0808 20 50 052 142,9 064 64,0 400 93,7 720 70,7 999 92,8 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2645/98 (OJ L 335, 10.12.1998, p. 22). Code 999 stands for of other origin.